DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:
Claims 12 and 13 should depend from claim 11 since they refer to “the further control area” which lacks antecedent basis in claim 1.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 3 and 16, the phrase "in particular" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "in particular"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachiiri (US 2016/0156353).
Regarding claim 1, Tachiiri discloses a motor vehicle control device (2) with a control unit (Fig. 1), which includes a movable control element (4), and an electrode carrier (20) which comprises at least two electrodes (60a and 60b) associated to the control element (Fig. 3), which are contacted electrically and together with the control unit form a common capacitor (¶ [0060]).
Regarding claim 2, Tachiiri further discloses the two electrodes and the control unit form a capacitor flipped open (¶ [0060-0061]).
Regarding claim 3, Tachiiri further discloses the control unit and the electrode carrier form a capacitive sensor, in particular a capacitive pressure sensor or a capacitive distance sensor (¶ [0064-0066]).
Regarding claim 4, Tachiiri further discloses the control element comprises electrically conductive material (¶ [0090]).
Regarding claim 6, Tachiiri further discloses the control unit comprises a resetting member (54) which sets the control element back into its neutral position (¶ [0085-0086]).
Regarding claim 7, Tachiiri further discloses the resetting member (54) is elastic (Fig. 8).
Regarding claim 8, Tachiiri further discloses the resetting member is arranged between the electrode carrier and the control element (Fig. 8).
Regarding claim 9, Tachiiri further discloses the control element is a rocker switch or toggle switch (Fig. 8).
Regarding claim 10, Tachiiri further discloses the control element includes a pivot axis which is shifted with respect to the center-of- gravity axis of the control element, so that they do not intersect (¶ [0080]).
Regarding claim 11, Tachiiri further discloses the motor vehicle control device comprises at least one further control area (8, Fig. 1).
Regarding claim 12, Tachiiri further discloses the further control area is formed as a capacitive sliding area (4a, ¶ [0059]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tachiiri in view of Liu et al. (US 6,794,592) hereafter “Liu”.
Regarding claim 5, Tachiiri discloses most of the claim limitations except for the control element is formed by a two-component injection molding method.
Liu teaches a dustproof and waterproof switch in which two component injection molding method is employed to make different parts (C. 3, L. 40-46).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tachiiri’s device according to known methods to incorporate the teachings of Liu to employ a known technique to manufacture different parts of the device in order to simplify the assembly process.  

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tachiiri in view of Dohi et al. (US 2014/0320200) hereafter “Dohi”.
Regarding claim 13, Tachiiri discloses most of the claim limitations except for the further control area is a capacitive function display control area which comprises a display surface, wherein the function display control area is associated to a base module.
Dohi teaches a capacitive touch switch and control panel (100, ¶ [Abstract]) for a vehicle which includes a display surface (1, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tachiiri’s device according to known methods to incorporate the teachings of Dohi to include a display surface in the assembly in order to allow the user to visually control and operate the device.  
Regarding claim 14, Tachiiri discloses most of the claim limitations except for the base module comprises at least one electrically conductive portion which extends through the base module, wherein the electrically conductive portion has a sensor surface associated to the display surface, which forms at least a part of a capacitive sensor.
Dohi teaches a capacitive touch switch and control panel (100, ¶ [Abstract]) for a vehicle in which the base module comprises at least one electrically conductive portion (3) which extends through the base module (Fig. 2), wherein the electrically conductive portion has a sensor surface (the top surface) associated to the display surface, which forms at least a part of a capacitive sensor (¶ [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tachiiri’s device according to known methods to incorporate the teachings of Dohi to use a known structure for the display surface in order to enhance the functionality of the device as taught by Dohi (¶ [0021]).
Regarding claim 16, Tachiiri discloses most of the claim limitations except for a search illumination is associated to the function display control area, in particular to its display surface. 
Dohi teaches a capacitive touch switch and control panel (100, ¶ [Abstract]) for a vehicle which includes light emitting diodes (4a and 4b, ¶ [0038]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tachiiri’s device according to known methods to incorporate the teachings of Dohi to include light emitting diodes in the assembly in order to allow the user to operate the device in low light conditions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833